Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 5/27/2020 is made of record.  Claim 7 is amended and claims 1-11 are currently pending in the application.


Election/Restriction


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, drawn to method of preparing polyamide.
Group II, claim(s) 7-11, drawn to polyamide and an article comprising the polyamide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-II lack unity of invention because even though the inventions of these groups require the technical polyamide prepared from lactam and having a molecular weight of 20,000 g/mol to 100,000 g/mol, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhu et al (US 2016/0325265 A1) in view of Zhao et al (CN 103881086 A).  Specifically, Zhu et al disclose in example A, nylon 6 (i.e. polyamide from lactam) having a number average molecular weight of 21400 to 27400 g/mol and polydispersity in a range from 3.3 to 4.5 (paragraph 0214-0215).  Additionally, Zhao et al teach using N,N’-phthaloyl bis-laurolactam as a chain extender (page 6, lines 22-26 of machine translation into English).

During a telephone conversation with Sunhee Lee on 12/14/2021 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a method comprising preparing polyamide which includes a molecular weight controller having a double active group by anionic polymerization reaction, wherein lactam, initiator, molecular weight controller having a double active group and represented by formula 2, a compound represented by formula 1, and activator are included.  However, it is not clear if all of these components are included in the method of preparing polyamide, since compound of formula 1 is a polyamide (i.e. final product) and not a reactant.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art.  However, based on the exemplary embodiment in the specification it appears that polyamide of formula 1 is produced by the process of present claims and not one of the reactants used in the preparation of polyamide by anionic polymerization.  Hence, Examiner interprets the independent claim 1 as indicated in paragraph 12 below.
Claims 2-6 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim Interpretation

Claim 1 is interpreted as a method of preparing polyamide comprising a structural unit represented by formula 1
    PNG
    media_image1.png
    182
    315
    media_image1.png
    Greyscale
 wherein n = m or n > m and k is a rational number satisfying a condition that a weight average molecular weight of the compound represented by formula I is in a range of 20,000 g/mol to 100,000 g/mol, by anionic polymerization reaction, the method comprising including 100 parts by weight of lactam, 0.01 parts by weight to 20 parts by weight of an alkali metal as an initiator, 0.01 parts by weight to 5.0 parts by weight of a compound represented by formula 2 
    PNG
    media_image2.png
    186
    285
    media_image2.png
    Greyscale
as a molecular weight controller having a double active group, and 0.01 parts by weight to 5.0 parts by weight of an activator.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2016/0325265 A1) in view of Zhao et al (CN 103881086 A).


Regarding claim 1, Zhu et al disclose in example A (paragraphs 0214-0215), a process of preparing nylon 6 having a number average molecular weight of 21400 to 27400 g/mol and polydispersity in a range from 3.3 to 4.5 (i.e. weight average molecular weight of about 70,620 g/mol to 123,300 g/mol and reads on the weight average molecular weight of polyamide comprising the structural unit of formula I in present claim 1).  The process comprises including 93.84% by weight of caprolactam (i.e. reads on lactam and its amount in present claim 1), 4.08% by weight of activator Brüggolen® C20 comprised of blocked diisocyanate in caprolactam at an NCO content of 17 wt% based on overall weight of Brüggolen® C20 (i.e. about 3.39% by weight of capralactam and 0.69% by weight of the activator blocked diisocyanate, which reads on activator and its amount in present claim 1), 2.08% by weight of Brüggolen® C10 comprised of 17 to 19 wt% of sodium caprolactam (i.e. reads on initiator in present claim 1) in caprolactam based on overall weight of Brüggolen® C10 (i.e. about 1.73% by weight of capralactam and 0.35% by weight of catalyst, which reads on the amount of initiator in present claim 1).  Lactams are ring-openingly polymerized in a base-catalyzed anionic polymerization reaction (paragraph 0110) which reads on anionic polymerization reaction in present claim 1.
Zhu et al are silent with respect to molecular weight controller having a double active group and its amount; and polyamide having formula 1.
However, regarding molecular weight controller having a double active group and its amount, Zhao et al teach polymerization-chain extension method for polymerizing aliphatic nylon salt to prepare polyesteramide.  Chain extenders such as diacyl dilactam are used to carry out chain extension on the prepolymer (abstract).  Examples of chain prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Zhao et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the known chain extenders, including the N,N’-phthaloyl bis-laurolactam, of Zhao et al, in overlapping amounts to regulate the molecular weight, of polyamide prepared by the process of Zhu et al, absent evidence to the contrary.
Regarding polyamide having formula 1, given that polyamide, of Zhu et al in view of Zhao et al, is prepared by substantially similar process comprising including lactam as a monomer, activator, initiator and a molecular weight controller having double active group, obtained polyamide has weight average molecular weight in overlapping ranges, one skilled in art prior to the filing of present application, would have a reasonable basis to expect the polyamide to have the claimed structural unit as in present claims, absent evidence to the contrary.
Regarding claim 2, see example A, of Zhu et al, wherein caprolactam is used as the monomer (paragraph 0214).
Regarding claim 3, Zhu et al teach that method is used for production of copolyamides and are derived from two or more different monomers, the monomers being linked to each other by an amide bond.  Possible copolyamide building blocks can derive from lactams and may comprise the incorporated polyamide building blocks in various ratios (paragraph 0117).  Examples of lactams include 2-piperidone, 
Regarding claim 4, preferred examples of activator, in Zhu et al, include hexamethylene diisocyanate (paragraph 0141).
Regarding claim 5, see example A (paragraph 0214), of Zhu et al, wherein the sodium caprolactamate is used as the catalyst (i.e. initiator) which reads on metal alkoxide in present claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2016/0325265 A1) in view of Zhao et al (CN 103881086 A), and Ricco et al (Macromolecules 1999, Vol. 32, pp7726-7731).
The discussion with respect to Zhu et al and Zhao et al in paragraph 17 above is incorporated here by reference.
Zhu et al and Zhao et al differ with respect to the polymerization temperature.
However, Zhu et al in the general disclosure teach that anionic polymerization is generally accomplished by polymerizing a lactam melt comprising an alkaline catalyst and activator at elevated temperatures and is described in Macromolecules vol. 32, No. 23 (1999), pp. 7726 (paragraph 0110) hereafter - Ricco et al.  The polymerization temperature in Ricco et al ranges from 1550C to 1950C (see Table 1).  Therefore, in light of the teachings in Ricco et al and given that Zhu et al contemplates polymerization temperatures as in Ricco et al, it would have been obvious to one skilled in art prior to the filing of present application, to conduct the polymerization reaction, of Zhu et al in view of Zhao et al, in overlapping temperature ranges, absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764